DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Some examples of the claims errors are as follows:
In claim 1, the preamble sets forth a “screw-driven control system”, yet this isn’t merely broad, but in definite in that the type of screw-driven control system or what it is intended to be used for is unclear in the context of the claim language, making the scope of the claims undeterminable. 

In claim 1, it is unclear and not fully understood what “a limiting mechanism” is intended to limit, and how and in what way such limiting is intended to occur, in the context of the claim language.
In claim 1, it is not fully understood in the context of the claim language what is meant by “a nut sleeved in the screw rod”.
In claim 1, it is unclear what structurally and functionally constitutes a “follow-up member”, and what is its intended purpose in the context of the claim language.
In claim 1, it is unclear what structurally and functionally constitutes a controlled object and what is its intended purpose in the context of the claim language.
In claim 1, the entire phrase “when the follow-up member is contacted with the guide locking piece… axially along the screw rod” is generally unclear and not fully understood in the context of the claim language. 
Similar 112’s as above are found throughout the remaining claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9-12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, US Patent Application Publication 2012/0073208A1.  As in claim 1, a screw-driven control system, comprising a driving mechanism fixed in a cross beam 38, a guide locking piece 21 and a limiting mechanism (including at least 11); wherein, the driving mechanism comprises a screw rod 30 and a nut assembly (including 25) driven by a motor 31; the nut assembly comprises a transmission frame 24, a nut 25, as best understood, sleeved in the screw rod, and a follow-up member (including 26), as best understood, fixed in the nut assembly; the nut is mounted in the transmission frame, and the transmission frame is connected with a controlled object 23; the screw rod drives the nut assembly to  by the limiting mechanism, then the follow-up member rotates with the screw rod to enter a space between a side plane of the guide locking piece and the limiting mechanism and is locked; and when the screw rod rotates reversely, the follow-up member reversely rotates with the screw rod to disengage from the limitation of the guide locking piece and is unlocked, and then moves axially along the screw rod.  As in claim 7, the follow-up member is a roller 26.  As in claim 9, the nut assembly further comprises an elastic member 27 that applies a torsional force to the nut.  As in claim 10, the elastic member is a torsion spring, one end of the torsion spring rests on the transmission frame, and the other end of the torsion spring rests on the nut.  As in claim 11, the outer ring of the nut is outwards extended with a stopper, and one end of the torsion spring rests on the stopper (at least inherently).  As in claim 12, broadly, and as best understood, the guide locking piece has a smooth upper surface that guides the followup member to move towards a limiting plate.  As in claim 16, broadly, and as best understood, a slide rail 33 for moving the follow-up member is further provided, the slide rail is connected with the guide locking piece and is in smooth transition with the upper surface of the guide locking piece.

Allowable Subject Matter
Claims 2-6, 8, 13-15, and 17-22, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A WILLIAMS/Primary Examiner, Art Unit 3675